Citation Nr: 1147262	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  08-06 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for scarring of the right pupil.

2.  Entitlement to service connection for residuals of head injury.

3.  Entitlement to service connection for peripheral neuropathy in the upper and lower extremities, to include as due to exposure to herbicides.

4.  Entitlement to service connection for chronic obstructive pulmonary disease, to include as due to exposure to herbicides.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.



ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to May 1969.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

The issue of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In September 2011, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal of the issue of entitlement to service connection for scarring of the right pupil.

2.  The medical evidence of record does not show a current diagnosis of residuals of head injury.

3.  The medical evidence of record does show a current diagnosis of peripheral neuropathy in the upper or lower extremities.

4.  The medical evidence of record does not show a current diagnosis of chronic obstructive pulmonary disease (COPD).

5.  The evidence of record does not show that the Veteran's current back disorder related to his military service or any incident therein.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for scarring of the right pupil have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  Residuals of head injury was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  Peripheral neuropathy in the upper and lower extremities was not incurred in, or aggravated by, active military service, and may not be presumed to have been so incurred, to include as a result of exposure to herbicides during service.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  COPD was not incurred in, or aggravated by, active military service, and may not be presumed to have been so incurred, to include as a result of exposure to herbicides during service.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

5.  A back disorder was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In an April 2007 rating decision, the RO denied service connection for scarring of the right pupil.  In June 2007, the Veteran filed a timely notice of disagreement and perfected his appeal in February 2008.  However, in a September 2011 written statement, the Veteran withdrew his appeal regarding this issue.  With no allegation of error of fact or law remaining before the Board, the Board does not have jurisdiction to review the appeal and it is dismissed.

Claims on Appeal

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's June 2006 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the RO's June 2006 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified and available VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that a VA examination is not required in this case.  The evidence of record does not show a current diagnosis of residuals of head injury, peripheral neuropathy, or COPD.  Further, there is no evidence of record suggesting a link between the Veteran's current back disorder and his military service; and no continuity of symptomatology has been argued or shown.  The Veteran's service treatment records, as well as his post service treatment records for almost 37 years following his discharge from military service, are completely silent as to any complaints or diagnosis of a back disorder.  More significantly, the Veteran denies a history of back pain, back surgery or back injury other than bruised or fractured vertebrae between the shoulder blades subsequent to a bicycle accident.  Thus, a VA medical examination addressing the etiology of the claimed disorders is not required.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A. Residuals of Head Injury

The Veteran's August 1965 service enlistment examination noted no abnormalities for the Veteran's head other than a half inch scar on the occipital area.  On a December 1968 inservice examination, the Veteran reported "frequent or severe headaches."  The examining physician noted that the occasional tension headaches were not considered disqualifying.  The Veteran's May 1969 separation examination noted that his head was normal.

A VA general medical examination was conducted in August 2006 in conjunction with a claim for VA pension.  The Veteran reported that he was involved in a car accident prior to his military service in 1964 and sustained a head injury for which he underwent surgical intervention for fractured orbital bones.  On physical examination, the Veteran's head was normocephalic.  The VA examiner found a scar on the occipital region, which the Veteran reported to be an area where he was hit as a child on the front of the anterior skull; however, there were no scars, anteriorly.  A diagnosis of residuals of head injury was not provided.

In an April 2007 VA treatment report, the Veteran reported that he was involved in a car accident in the previous fall and that he was having headaches.  A computerized tomography of the head was within normal limits.  The impression was headaches post car automobile accident.

After a careful review of the record, the Board finds that service connection for residuals of head injury is not warranted in this case.  There is no competent evidence of record showing a current diagnosis of residuals of a head injury.  Although the Veteran can provide competent statements regarding an automobile accident that occurred prior to service at age of 17 wherein he injured his head, he does not report any current symptoms specific to the claimed injury.  Further, to the extent that the Veteran claims that he currently has residuals from the claimed head injury, he does not contend that it is related in any way to his military service.  

Without a disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In the absence of medical evidence showing a current diagnosis of residuals of head injury, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Peripheral Neuropathy

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

The following diseases are deemed associated with herbicide exposure, under VA law: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The most recent issuance added hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of presumptive disabilities in the regulation.  See 75 Fed. Reg. 53,202-16 (Aug. 31, 2010).  

A presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which VA has not specifically determined a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).

In this case, the Veteran claims that service connection is warranted for his peripheral neuropathy on a presumptive basis as he served in the Republic of Vietnam.  The Veteran's service personnel records show that he had duty in Vietnam from December 1968 to May 1969.  The Veteran is therefore presumed to have been exposed to herbicide agents, to include Agent Orange.  38 U.S.C.A. § 1116(f).

However, although the Veteran has asserted throughout the record that he has a diagnosis of peripheral neuropathy, a diagnosis of acute or subacute peripheral neuropathy is not shown.  Accordingly, service connection for acute or subacute peripheral neuropathy on a presumptive basis is not warranted.  

Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

The Veteran's service treatment records, to include his May 1969 separation examination, are negative for any complaints, treatment, or diagnoses of peripheral neuropathy or any neurologic disorder.

A June 2006 electromyography report stated that there was electrodiagnostic evidence of a severe right medial mononeuropathy at the wrist with only moderate involvement the left median nerve; however, there was no electrodiagnostic evidence of a right upper extremity radiculopathy.  

On the August 2006 VA general medical examination, the Veteran stated that he had intermittent numbness and tingling in the right hand and in the left.  He felt that it was due to working on a farm picking fruit repetitively and working as a carpenter over the years.  A previous diagnosis of severe carpal tunnel syndrome on the right wrist was noted.  No diagnosis of a neurologic disorder was noted at the examination.

The Board considered whether there is any other current neurologic disorder shown by the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that although an appellant may only seek service connection for PTSD, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.")  However, the Veteran does not contend that his carpal tunnel syndrome of the hands is in any way related to his military service.  Specifically, on the August 2006 VA general medical examination, the Veteran stated that his intermittent numbness and tingling in the hands were due to working on a farm picking fruit repetitively and working as a carpenter over the years.

In sum, because the Veteran does not have acute or subacute peripheral neuropathy which is listed among the diseases presumptively linked to herbicide exposure, and the evidence of record does not show a diagnosis of peripheral neuropathy or relate the Veteran's current neurologic disorder to his military service, the preponderance of the evidence is against his claim for service connection.  As such, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54.

C. COPD

The Veteran's service treatment records, to include his May 1969 separation examination, are negative for any complaints, treatment, or diagnoses of COPD or any other respiratory disorder.  Chest x-ray tests dated in August 1965 and February 1967 were normal.  On a December 1968 inservice examination, the Veteran reported pain or pressure in the chest.  The examining physician noted that the occasional chest pain was associated with indigestion and that it was not a disqualifying condition.  

A December 1975 VA medical certificate and history report noted the Veteran's complaint of chest pain and a diagnosis of pleurodynia.

On an August 2006 VA general medical examination, the Veteran denied asthma, emphysema, bronchitis, pneumonia or tuberculosis.  He denied chest pain with breathing, noisy breath sounds, shortness of breath without exertion, cough, sputum production, or hemoptysis.  A chest x-ray revealed clear lungs with no acute findings.  

On VA treatment reports dated from April 2007 through March 2009, the Veteran denied any chest pain or shortness of breath.  His lungs were clear to auscultation and percussion, with no rales or rhoci.

COPD is not among those diseases presumptively linked to herbicide exposure, and any COPD claimed by the Veteran would not warrant service connection on a presumptive basis based on Agent Orange exposure.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e); 75 Fed. Reg. 53,202-16 (Aug. 31, 2010).  

Service connection is also not warranted on a direct basis.  See Combee, 34 F.3d at 1043; see also McCartt, 12 Vet. App. at 167.  The medical evidence of record does not show a current diagnosis of COPD.  Nor does the Veteran claim that he is currently experiencing any other respiratory disorder or recurrent symptoms of a respiratory disorder.  As stated above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich, 104 F. 3d at 1333; Brammer, 3 Vet. App. at 225.  Accordingly, with no evidence of a current disability, service connection for COPD is not warranted on a direct basis or as due to exposure to herbicides.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as there is no current diagnosis of COPD, the doctrine is not for application.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.

D. Back Disorder

The Veteran's service treatment records, to include his May 1969 separation examination, are negative for any complaints, treatment, or diagnoses of a back disorder.

On an August 2006 VA general medical examination, the Veteran reported that his vertebrae between the shoulder blades were bruised or fractured in 1999 in a bicycle accident.  He denied a history of back pain, radiation, or swelling.  He also denied a history of back surgery or other back injury.  On physical examination, there was a slightly increased curvature of the Veteran's lower thoracic and lumbar spine.  X-ray of the spine showed kyphotic dorsal spine, with no fractures.  The diagnosis was kyphosis by physical examination and x-ray report, which was more than likely resulting in mid thoracic back pain.

In an April 2007 VA treatment report, the Veteran reported involvement in a car accident in the previous fall and that he was having back problems.  In a December 2007 VA treatment report, the Veteran complained of stiffness in the lower back.  The impression was low back pain.  

After reviewing the evidence of record, the Board finds that service connection is not warranted for a back disorder.  Service treatment records do not demonstrate any complaints, treatments, or diagnoses of a back disorder.  See 38 C.F.R. § 3.303(b)(if disorder is not noted in service, continuity of symptomatology is not applicable).  Kyphosis resulting in back pain has been currently diagnosed.  See Degmetich, 104 F.3d at 1333.  However, there is no medical evidence of record, and the Veteran's does not contend, that his current back disorder is related to his military service.  Significantly, on the August 2006 VA general medical examination, the Veteran denied a history of back pain, back surgery, or back injury other than a bruised or fractured vertebrae subsequent to a post-service bicycle accident.

As the preponderance of the evidence is against the claim of entitlement to service connection for a back disorder, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 5107(b); Gilbert, 1 Vet. App. at 54.


ORDER

The appeal as to the issue of entitlement to service-connection for scarring of the right pupil is dismissed.

Service connection for residuals of head injury is denied.

Service connection for peripheral neuropathy in the upper and lower extremities is denied.

Service connection for COPD is denied.

Service connection for a back disorder is denied.


REMAND

With respect to the claim of entitlement to service connection for a psychiatric disorder, to include PTSD, the claim has been denied in part on the basis of lack of a verified in-service stressor.  During the pendency of this appeal, the criteria for verifying in-service stressors were amended, effective July 13, 2010.

The amendment provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (July 13, 2010).  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

The evidence of record reflects that the Veteran's claimed inservice stressors include his fear of hostile military activity.  Specifically, in a September 2006 statements regarding his PTSD stressors, the Veteran reported incidents of aircraft crash resulting casualties while serving in Vietnam.  His service personnel records show that the Veteran was assigned to the 1st Marine Aircraft Wing of the Fleet Marine Force, and the claimed stressors are consistent with the places, types, and circumstances of the Veteran's service in the Vietnam War zone.  His service unit records further show that his unit participated in combat operations during which time the aircrafts were often hit by fire.

Furthermore, the medical evidence of record shows a current diagnosis of PTSD.  Specifically, the Veteran's private psychologist, Dr. J.B., submitted a November 2009 mental evaluation report showing a psychiatric diagnosis of neurological/neuropsychiatric damage that noted "source: military service; PTSD car accident."  However, no rationale was provided for such a diagnosis.  As such, the RO must attempt to obtain an additional opinion from Dr. B. clarifying the diagnosis and etiology of the PTSD diagnosis and explaining the basis for such opinion.

Thereafter, the Veteran must be afforded a VA examination by a VA psychiatrist or psychologist to determine whether the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors.  38 C.F.R. § 3.304(f)(3)(July 13, 2010).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his psychiatric disorder, to include PTSD.  The Veteran must be asked to complete a separate VA Form 21-4142 for any private physician or source of treatment he may identify, to include his private psychologist, Dr. J.B.  The RO must then obtain all identified records.  Regardless of whether the Veteran responds, the RO must obtain all updated VA treatment records pertaining to the Veteran's psychiatric disorder which are not currently associated with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The RO must contact the Veteran's private psychologist, Dr. J.B., who submitted the November 2009 mental evaluation report, and specifically request that he provide explanation of the basis for the Veteran's psychiatric diagnosis of neurological/neuropsychiatric damage that noted "source: military service; PTSD car accident," noted in the November 2009 mental evaluation report.

3.  Thereafter, the Veteran must be afforded a VA psychiatric examination to determine the existence and etiology of any psychiatric disorder found, to include PTSD.  The claims folder must be made available to the examiner in conjunction with the examination.  All tests or studies necessary to make this determination must be conducted.  All pertinent symptomatology and findings must be reported in detail.  Thereafter, based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether any psychiatric disorder is related to the Veteran's military service.  

If a diagnosis of PTSD is deemed appropriate, the examiner must explain how the diagnostic criteria of the Diagnostic and Statistical Manual for Mental Disorders are met, to include identification of the specific stressor(s) underlying the diagnosis, and comment upon the link between the current symptomatology and one or more of the stressors.  If PTSD is found to be related to an in-service stressor, the examiner must specifically state whether that stressor was related to the Veteran's fear of hostile military or terrorist activity.  If a diagnosis of PTSD is not deemed appropriate, the examiner must specifically explain how the diagnostic criteria for PTSD of the Diagnostic and Statistical Manual for Mental Disorders have not been met.  

In rendering the opinions, the VA examiner must take into account and attempt to reconcile the other medical opinion of record, specifically, that of the Veteran's private psychologist, Dr. J.B.

All requested opinions provided must include a complete rationale.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

6.  After completing the above actions, the RO must readjudicate the Veteran's claim on appeal, taking into consideration any newly acquired evidence.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


